VAN GRAAFEILAND, Circuit Judge,
concurring:
Although I would have preferred to defer to Judge Sofaer’s interpretation of the settlement agreement, I can appreciate my colleagues’ unwillingness to decide the issue of the agreement’s scope on a motion addressed to the complaint.
However, if the settlement agreement was not intended to cover administrative services, something which Judge Sofaer is in the best position to know, I am not prepared to open the door to harassing discovery by the plaintiff on the question whether the fees provided for in the settlement agreement have remained “fair.”
With this reservation, I concur.